Citation Nr: 1824093	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left hip fracture residuals prior to August 28, 2014, in excess of 30 percent from August 28, 2014 to September 22, 2014 and from January 1, 2016, and in excess of 50 percent from August 29, 2016. 

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) and osteoarthritis of lumbar spine with intervertebral disc syndrome (IVDS).
3.  Entitlement to separate ratings for bilateral radiculopathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney 



ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962, with Army Reserve service from April 1975 to June 1978. 

The matters come before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

Following the Board's August 2017 remand, the RO granted a 100 percent rating for left hip screw removal and subsequent prosthesis surgery (related to residuals of left hip fracture) from September 22, 2014, an evaluation of 30 percent from January 1, 2016, a 50 percent evaluation from August 29, 2016, a 100 percent evaluation from September 20, 2017 for additional left hip surgery, and a future grant of 30 percent from November 1, 2018 for post-surgery residuals.  Since the Veteran's current rating is 100 percent and the 30 percent rating since November 1, 2018 is dependent on future examinations, the Board will only be discussing the periods prior to September 20, 2017 that were rated below 100 percent. 

Although the issue of entitlement to a separate evaluation for bilateral radiculopathy of the lower extremity has not yet been formally certified to the Board, nor has it been previously decided by the RO, the issue has been raised through the record and is inextricably intertwined with the issue pertaining to the evaluation of the Veteran's DDD of the lumbar spine with IVDS.  The Board finds that it is appropriate to take jurisdiction over the intertwined issue as part of the matters currently before the Board.  See 38 C.F.R. § 19.35 (indicating that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to August 28, 2014, the Veteran's left hip disability did not show malunion of the femur with marked knee or hip disability, or femur impairment with fracture of the surgical neck with false joint, or with nonunion, without loose motion, weight bearing preserved with aid of brace.

2.  From August 28, 2014 to September 22, 2014, the Veteran's left hip disability did not show femur impairment with fracture of the surgical neck with false joint, or with nonunion, without loose motion, weight bearing preserved with aid of brace. 

3.  From January 1, 2016 to August 29, 2016, the Veteran's left hip disability did not show femur impairment with fracture of the surgical neck with false joint, or with nonunion, without loose motion, weight bearing preserved with aid of brace; or moderately severe residuals of weakness, pain, or limitation of motion following hip replacement surgery.

4.  From August 28, 2016 to September 20, 2017, the Veteran's left hip disability did not show femur impairment with fracture of the surgical neck with false joint, or with nonunion, without loose motion, weight bearing preserved with aid of brace; or markedly severe residual of weakness, pain, or limitation of motion following implantation of hip prosthesis. 

5.  The Veteran's DDD of the lumbar spine with IVDS has not manifested to forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; or with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

6.  The probative evidence of record at least in relative equipoise that the Veteran has suffered from bilateral radiculopathy of the lower extremities with mild incomplete paralysis symptoms since January 23, 2013. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to August 28, 2014 for left hip disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5255 (2017).

2.  The criteria for an evaluation in excess of 30 percent from August 28, 2014 to September 22, 2014 for left hip disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5255 (2017).

3.  The criteria for an evaluation in excess of 30 percent from January 1, 2016 to August 29, 2016 for left hip disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5054, 5255 (2017).

4.  The criteria for an evaluation in excess of 50 percent from August 29, 2016 to September 20, 2017 for left hip disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5054, 5255 (2017).

5.  The criteria for an evaluation in excess of 20 percent for DDD of the lumbar spine with IVDS have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2017).

6.  The criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

7.  The criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 
				
Left Hip Disability 

The Veteran's service-connected left hip disability is currently rated under Diagnostic Code (DC) 5255 for the Hip and Thigh, and Diagnostic Code 5054 for Hip Replacement following his hip replacement surgery in November 2014.  

Under Diagnostic Code 5255, an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, DC 5255 (2017).

Under Diagnostic Code 5054, an evaluation of 100 percent is assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Thereafter, a minimum 30 percent evaluation is assigned.  Higher evaluations of 50, 70, or 90 percent may be assigned depending on the severity of the residuals of hip replacement surgery.  See 38 C.F.R. § 4.71a, DC 5054.

a. Prior to August 28, 2014

Prior to August 28, 2014, the Veteran's left hip disability is rated as 20 percent disabling.  

In August 2011, the Veteran received a VA examination.  The Veteran reported flare-ups that impact his hip that caused limitation to sitting, standing, walking, and lifting.  He also complained of increasing pain in his hip.  His range of motion (ROM) was forward flexion to 95 degrees with painful motion at 90 degrees, and extension greater than 5 degrees with painful motion at greater than 5 degrees.  There was no abduction lost beyond 10 degrees, no adduction limitation in crossing legs, and no limited rotation that prevented the Veteran from toe-out more than 15 degrees.  After repetitive testing, the Veteran's ROM remained the same.  The Veteran did not have additional limitation after repetitive testing.  The Veteran did have functional loss or functional impairment after repetition that included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Veteran did not have pain on palpation and his muscle strength was all normal.  He did not have ankylosis of either hip joint and he did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not had a hip replacement or arthroscopic or other hip surgery.  The Veteran also did not need use of any assistive devices.  The Veteran lastly had no functional impairment of an extremity such that no effective function remained.  Imaging studies were performed and showed that the Veteran had degenerative or traumatic arthritis.  The examiner noted that the Veteran's hip conditions limited his ability to sit for more than a half hour, standing longer than 10 minutes, walking more than a mile, and lifting greater than 50 pounds.  The examiner lastly noted the Veteran's hip condition now entailed degenerative joint disease. 

In March 2014, the Veteran was seen by his private physician.  The Veteran complained of hip pain.  The physician noted the Veteran's hip pain was primarily posterior hip and more SI joint.  The Veteran only occasionally had groin pain and his pain was loosely associated with activities.  His pain went down to his left leg and complete rest seemed to make it better.  His hip flexion was to 110 degrees, and abduction to 30 degrees, international rotation to 20 degrees and external rotation to 30 degrees.  The physician noted the Veteran's ROM did not recreate any significant pain.  X-rays were ordered and showed there was a compression hip screw in place.  His fracture was well-healed and he showed early arthritic changes in both his hips.  There were no lytic or blastic changes.  The physician noted that the Veteran's hip pain was most likely predominantly back pain. 

The Board finds that the probative evidence of record shows the Veteran's left hip disability does not warrant an evaluation in excess of 20 percent prior to August 28, 2014.  Prior to August 28, 2014, the Veteran had normal ROM, even after repetition testing, and no documented femur malunion with marked knee or hip disability.  He further had no ankylosis.  Thus, the Veteran's symptoms prior to August 28, 2014 more closely represented mild to moderate symptoms. 

The Board acknowledges VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.  However, the Board notes that there are no medical records of evidence showing severe functional loss due to his left hip disability prior to August 28, 2014.  Moreover, no VA examiner noted a limit in functional ability with repeated use from pain, weakness, fatigability, or incoordination.  Additionally, while some functional loss was noted due to pain on movement, less than normal movement, and interference with sitting, standing, and/or weight bearing, even considering the Veteran's functional impairment and flare-ups, his left hip disability was not shown to result in limited forward flexion, ankylosis or malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Therefore, the Veteran's limitation of motion due to pain is considered within his currently assigned rating under the Diagnostic Code and DeLuca, and a rating in excess of 20 percent is not warranted. 

b. From August 28, 2014 to September 22, 2014

From August 28, 2014 to September 22, 2014, the Veteran's left hip disability is rated as 30 percent disabling. 

On August 28, 2014, the Veteran was seen by his private physician.  The Veteran had begun using a cane on and off for the last six months.  His pain had reached the point where he could not lift his left leg to get into the car.  He had very limited motion secondary to severe pain; his forward flexion was to 90 degrees and internal rotation was about 10 degrees and external rotation about 20 degrees.  The physician noted the Veteran had intractable hip pain that was not responding to physical therapy, injections, and anti-inflammatories.  The examiner further noted the Veteran was not able to do much walking and he was being set up for hip replacement surgery. 

The Board notes this is the only medical evidence during the three week period from August 28, 2014 to September 22, 2014.  The Veteran underwent surgery on September 22, 2014 to remove compression screws in his hip.  The RO granted a 100 percent rating for the period following September 22, 2014.  The Board acknowledges that starting August 28, 2014 the Veteran's left hip disability showed severe marked hip disability.  However, there was no documented showing of flexion limited to 10 percent, ankylosis, impairment of the femur with fracture shaft or anatomical neck, with nonunion, with loose motion or with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  Thus, a rating of 40 percent or more is not warranted during this period. 

c. From January 1, 2016 to August 29, 2016

From January 1, 2016 to August 29, 2016, the Veteran's left hip disability is rated as 30 percent disabling. 

The Board notes there are no medical records of evidence during this period.  However, because this is the period following his hip replacement surgery and subsequent convalescence, the Veteran is automatically entitled to a minimum rating of 30 percent under DC 5054.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  Due to there being no other medical evidence documenting any moderate or severe residuals of his prosthesis implantation during this period, the Board cannot grant a rating higher than 30 percent from January 1, 2016 to August 28, 2016. 

d. From August 29, 2016 to September 20, 2017.

From August 29, 2016 to September 20, 2017, the Veteran's left hip disability is rated as 50 percent disabling. 

On August 29, 2016, the Veteran was seen at the VA Medical Center because his left hip prosthesis had slipped half an inch.  This caused the Veteran a lot of pain in his thigh.  The Veteran would wear a lift; however, it did not help much.  The Board notes there are no other medical records relevant to the Veteran's left hip for this period.  

Thus, although the Veteran's prosthesis slipping half an inch caused a lot of pain, there was no evidence of ankylosis, flail joint, fracture of shaft or anatomical neck of femur with nonunion, or markedly severe residual weakness, pain, or limitation of motion that would warrant a rating of 60 percent or more under the applicable diagnostic codes.  Further, the Veteran did not report any severe functional loss from pain, weakness, fatigability, or incoordination.  Therefore, the Veteran's limitation of motion due to pain is considered within his currently assigned rating under the Diagnostic Code and DeLuca, and a rating in excess of 50 percent is not warranted. 

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application for any of the periods listed above.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent prior to August 28, 2014, a rating in excess of 30 percent from August 28, 2014 to September 22, 2014, a rating in excess of 30 percent from January 1, 2016 to August 29, 2016, and a rating in excess of 50 percent from August 29, 2016 to September 20, 2017 for left hip disability is not warranted. 

Lumbar Spine

The Veteran's service-connected back disability is currently rated under Diagnostic Code 5242 for Degenerative Arthritis of the Spine. 

Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

Additionally, under the Formula for IVDS Based on Incapacitating Episodes, a 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent is awarded for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent is awarded for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent is awarded for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, the Veteran's lumbar spine disability is currently rated as 20 percent disabling.  In August 2011, the Veteran received a VA examination.  The Veteran reported flare-ups that caused limited sitting, standing, walking, and lifting.  His ROM showed a forward flexion of 85 degrees with painful motion at 85 degrees, extension at 10 degrees with painful motion at 10 degrees, bilateral lateral flexion of 20 degrees with painful motion at 20 degrees, and bilateral lateral rotation was 30 degrees or greater with painful motion at 30 degrees or greater.  The Veteran's ROM remained the same after repetitive testing.  The Veteran did have functional loss, functional impairment of the thoracolumbar spine after repetitive use that entailed less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran did have pain to palpation localized in the lower lumbar spine.  He did not have guarding or muscle spasms and his muscle strength was normal.  There was no muscle atrophy, his sensory exam was normal and his straight leg raiding was negative. He did not show symptoms of radiculopathy and there were no neurological manifestations noted.  The Veteran did have IVDS of the thoracolumbar spine; however, he did not suffer any incapacitating episodes over the past 12 months.  He did not need use of any assistive devices and there was no functional impairment of an extremity such that no effective function remains.  Imaging studies were performed and showed the Veteran had arthritis.  The examiner noted the Veteran's symptoms progressed over the years with daily intermittent low back pain that affects his sleep at night.  His condition also prevented him from sitting for longer than 30 minutes, standing longer than 10 minutes, and lifting greater than 50 pounds. 

In October 2017, the Veteran received another VA examination.  The Veteran reported that he suffered from flare-ups every night while he was sleeping.  The Veteran did not report any functional loss or functional impairment of the thoracolumbar spine.  He had a forward flexion to 90 degrees, an extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no pain noted on examination and no evidence of pain with weight-bearing.  There was no evidence of localized tenderness or pain on palpation of the joints.  There was no pain, weakness, fatigability, or incoordination shown to limit his functional ability after repetition testing.  The Veteran did not experience any flare-ups during the examination.  There were no guarding or muscle spasms noted.  The Veteran's muscle strength for his left hip and knee were noted as 4 out of 5, which demonstrated active movement against some resistance.  All other muscle strength was normal.  The Veteran did not have muscle atrophy.  His tendon reflexes were normal, as well as his sensory examination.  The Veteran did not have radicular pain and there was no ankylosis of the spine.  The Veteran did not have neurological abnormalities and no IVDS was noted upon examination.  He did not need use of an assistive device and he did not suffer functional impairment of an extremity such that no effective function remained.  Imaging studies were performed and arthritis was documented.  Imaging further showed mild to moderate appearing multilevel degenerative changes with osteophyte formations and facet arthropathies, particularly at the lower lumbar spine.  His bilateral SI joint showed degenerative changes and there was also mild curvature of the spine.  He had no acute fracture or dislocation, and no radiopaque foreign body.  The examiner lastly noted that the Veteran's back condition did impact his ability to work due to not being able to stand for long without back aches, pain while lying in bed, and pain when sitting for too long or getting in and out of a car. 

The Board notes the evidence of record includes private medical records that show treatment for the Veteran's low back from 2013-2014.  However, no formal examination with range of motion testing was performed. 

After review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted.  As mentioned above, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a rating of 40 percent can be granted if there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran has consistently had a forward flexion of 85 degrees or more and has had no favorable or unfavorable ankylosis of the thoracolumbar spine.  Further, the Veteran has had no incapacitating episodes of IVDS.  Thus, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5242-5243.

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.  However, although the Veteran has reported pain, no severe functional loss has been noted due to his back condition.  The Veteran has reported flare-ups that mostly occur at night; however, he has reported no incapacitating episodes.  Further, the Veteran has not needed any assistive devices at any time due to his back condition, nor has he had muscle spasms or needed bed rest.  Although his first examination noted functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and lifting, there has been no functional loss severe enough to warrant a higher rating.  In fact, the Veteran's most recent examination noted no pain on palpation or on weight-bearing, no functional loss after repetitive testing, and no functional loss reported by the Veteran.  Therefore, the Veteran's minimal limitation of motion due to pain is considered within his currently assigned rating under the Diagnostic Code and DeLuca, and the assignment of any higher disability rating in excess of 20 percent is not warranted. 

Regarding any neurological manifestations of the lumbar spine, to include numbness and pain radiating down his legs, the Board notes his neurological deficits have been considered and will be discussed below. 

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted. 

Bilateral Radiculopathy of the Lower Extremity

As mentioned above, the Board must consider any neurological manifestations caused by the Veteran's lumbar spine disability.  Upon review of the evidence, the Board finds that the evidence is in relative equipoise that the Veteran suffers from mild bilateral radiculopathy of the lower extremities.

Although the August 2011 and October 2017 VA examiners found the Veteran did not suffer from any neurological or radicular pain, the Board notes that private medical records show the Veteran has a diagnosis of bilateral lower radiculopathy in connection with his lumbar spine disability.  In January 2013, the Veteran was seen for his low back and bilateral lower extremity radicular pain.  Straight leg raising was positive on the right, and sensory examination revealed some paresthesias down both legs to the feet.  His physician diagnosed him with lumbar radiculitis and he was treated with epidural steroid injection.  The Veteran was consistently seen for treatment for the following months.  In April 2013, the Veteran complained of pain in his lower back that was sharp, aching, and throbbing.  He reported this pain radiated down to the bilateral lower extremity.  The Veteran reported the pain on average was a 4 out of 10, 10 being most severe.  His pain was made worse by standing for long periods, sitting, walking, and performing normal house chores.  The physician diagnosed the Veteran with bilateral lower extremity radiculopathy. 

Under 38 C.F.R. § 4.124a, radicular disabilities of the lower extremity are evaluated under Diseases of the Peripheral Nerves.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the Veteran's bilateral lower extremity radiculopathy warrants separate ratings of 10 percent.  The Veteran's private medical records show the Veteran's radicular pain symptoms most closely represent mild symptoms, as the Board notes the Veteran rated his overall bilateral lower extremity pain as a 4 out of 10 on average.  Thus, separate ratings of 10 percent, but no higher, for radiculopathy of the right and left lower extremities from January 23, 2013 are warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The benefit of the doubt doctrine is has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

An increased rating in excess of 20 percent prior to August 28, 2014, in excess of 30 percent from August 28, 2014 to September 22, 2014 and from January 1, 2016, and in excess of 50 percent from August 29, 2016 for left hip fracture residuals is denied.

An increased rating in excess of 10 percent for DDD of the lumbar spine with IVDS is denied.

A rating of 10 percent, but no higher, for radiculopathy of the right lower extremity is granted. 

A rating of 10 percent, but no higher, for radiculopathy of the left lower extremity is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


